EXHIBIT 99.1 FIRST AMENDMENT TO AMENDED AND RESTATED TRUST AGREEMENT This FIRST AMENDMENT TO AMENDED AND RESTATED TRUST AGREEMENT, dated as of April 15, 2013 (the “Amendment”) to the Amended and Restated Trust Agreement, dated as of August 1, 2012 (the “Agreement”), is entered into by and between DRYROCK FUNDING LLC, as Beneficiary and Transferor (“Dryrock Funding”) and Wilmington Trust, National Association, as Owner Trustee and Trustee Bank (the “Trustee”). WHEREAS, effective April 15, 2013, the Issuer Accounts shall be established and maintained at Barclays Bank PLC, New York Branch; WHEREAS, pursuant to Section 11.01 of the Agreement, the parties hereto desire to amend the Agreement as provided herein; NOW, THEREFORE, in consideration of the premises and agreements contained herein and notwithstanding anything to the contrary set forth in the Agreement, the undersigned parties hereby agree as follows: ARTICLE I AMENDMENTS Section 1.01. Amendment to the Agreement. The Agreement is hereby amended by this Amendment as follows: (a) by amending Section 1.01 to add the definition “DACA” which shall read as follows: ““DACA” means the Deposit Account Control Agreement, dated as of April 15, 2013 by and among the Trust, BBD, Barclays Bank PLC, New York Branch and U.S. Bank National Association, as the same may be amended, restated, supplemented or otherwise modified from time to time.” (b) by amending the definition “Transaction Documents” in Section 1.01 to read in its entirety as follows: ““Transaction Documents” means the Indenture, any Indenture Supplement thereto, the Certificate of Trust, this Agreement, the Transfer Agreement, the DACA and the Servicing Agreement and all other documents delivered in connection herewith and therewith.” ARTICLE II CONDITIONS PRECEDENT Section 2.01. Effectiveness.
